Citation Nr: 1432985	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-24 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a stroke.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from March 1978 to February 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2013, the Board remanded the case for additional development.

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran seeks service connection for residuals of a stroke suffered in 2005.  He states that the stroke resulted from Vioxx prescribed for service-connected arthritis and service-connected hypertension.  

In a statement in July 2009, a retired Army Reserve physician stated that the Veteran was treated with Vioxx (25 mg per day) from 1999 to 2004, which was discontinued when the drug was identified as hazardous and removed from the market.  The physician stated that in March 2005 the Veteran suffered a stroke.  







In October 2009 on VA examination, the Veteran gave a history of a stroke a few years after retirement from service.  

In May 2013 the Board remanded the case for another examination and for the Veteran to submit or to authorize VA to obtain on his behalf records of treatment of a stroke in 2005 and since then.  The Veteran did not provide the requested information.  On VA examination in October 2013, the Veteran denied having had a stroke.  History did include a brain abscess in March 2010. 

In April 2014 the Board obtained an opinion from a VHA physician who stated that the use of Vioxx increases the risk of a stroke.

To establish service connection, a Veteran must first show a present disability.  The requirement of a present disability may be met by evidence of the disability at the time of filing of the claim or evidence of the disability at any point during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007). 

Here the evidence is conflicting on whether or not the Veteran has residuals of a stroke.  As service connection requires evidence of a current disability further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that in order to support his claim, he must either submit or authorize VA to obtain on his behalf records of treatment of a stroke in 2005 and since then, including the MRI of the brain he referred to during the VA examination in October 2009.  







2.  After the above development is completed, adjudicate the claim, considering the additional evidence since the last supplemental statement of the case, including the VHA opinion in April 2014.

If the benefit is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



